Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 13, 2009                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  138693                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  139404                                                                                               Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                SC: 138693
                                                                   COA: 290372
                                                                   Gogebic CC: 08-000146-FC
  THOMAS GUSMAN,
          Defendant-Appellee.

  _________________________________________/

  139404



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 139404
                                                                   COA: 291655
                                                                   Gogebic CC: 08-000146-FC
  THOMAS ALLEN GUSMAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the applications for leave to appeal the March 26, 2009 and
  the July 2, 2009 orders of the Court of Appeals are considered and, pursuant to
  MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Court of Appeals for consideration of both applications as on leave granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 13, 2009                   _________________________________________
           p1110                                                              Clerk